Ease: 3:49-ey-G0683-wme Decument # 31 Filed @aasAlo Paps act 2

AO 440 (Rev. 06/12) Suramons in a Civil Action

 

UNITED STATES DISTRICT COURT

for the

Western District of Wisconsin

EDGEWOOD HIGH SCHOOL OF THE SACRED
HEART, INC.

 

Plaintiff(s)
Vv

CITY OF MADISON, WISCONSIN; CITY OF
MADISON ZONING BOARD OF APPEALS; Zoning
Admin. MATTHEW TUCKER, in his official capacity;
and Director of Madison's Bldg. Inspection Division

GEORGE HANK, in his official capacity

Civil Action No. 3:19-cv-683-wme

 

Defendant(s
SUMMONS IN A CIVIL ACTION

To: (Defendant’s name and address)

City of Madison Zoning Board of Appeals

on Clerk's Office

9410 Martin Luther King Jr. Boulevard, Room 103
Madison, WI 53703

A lawsuit has been filed against you.

Within 21 days after service of this summons on you (not counting the day you received it) — or 60 days if you
are the United States or a United States agency, or an officer or employee of the United States described in Fed. R. Civ.
P. 12 (a)(2) or (3) — you must serve on the plaintiff an answer to the attached complaint or a motion under Rule 12 of
the Federal Rules of Civil Procedure. The answer or motion must be served on the plaintiff or plaintiff's attomey,

whose name and address are:
Matthew D. Lee
Foley & Lardner LLP
150 E. Gilman Street

P.O. Box 1497
Madison, WI 53701-1497

If you fail to respond, judgment by default will be entered against you for the relief demanded in the complaint.
You also must file your answer or motion with the court.

Date: 08/22/2019

 

 
Case: 3:19-cv-00683-wmc Document #: 11 Filed: 08/28/19 Page 2 of 2

AQ 440 (Rev. 12/09) Summons ina Civil Action (Page 2)

Civil Action No. 3:19-cv-683-wmc

PROOF OF SERVICE
(This section should not be filed with the court unless required by Fed. R. Civ. P. 4 ())

This summons for (name of individual and title, ifany) City of Madison Zoning Board of Appeals

 

was received by me on (date) 08/27/2019

C1 I personally served the summons on the individual at (place)

on (date) ; or

1 J left the summons at the individual’s residence or usual place of abode with (name)

, a person of suitable age and discretion who resides there,

on (date) and mailed a copy to the individual’s last known address; or

o | served the summons on (name of individual) Maggie McClain, Municipal Clerk , who is
designated by law to accept service of process on behalf of (name of organization) Madison City Clerk's Office

on (date) 08/27/2019 ; or

C1 I returned the summons unexecuted because ; or

1 Other (specify):

for a total of $ 0.00

  

My fees are $ for travel and $ for ser

Date: _(08/28/2019__

Server's signature

Steven Watson Licensed Investigator _
Printed name and title

Attoe-Watson & Company, Inc.
579 D'Onofrio Drive, Ste. 100
Madison, WI53719

Server's address

 

Additional information regarding attempted service, etc:
